Citation Nr: 0616083	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-24 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for Survivors' and Dependents' Educational 
Assistance pursuant to Chapter 35, Title 38 of the United 
States Code.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran died while on active duty in May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 determination issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.


FINDINGS OF FACT

1.  The appellant's period of eligibility for education 
benefits expired in May 1979.

2.  The appellant did not file a claim for educational 
benefits until March 2004.


CONCLUSION OF LAW

The statutory requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code are not met.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021, 21.3047 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the surviving spouse of 
a veteran who died in service.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. §§ 3.307, 21.3021 (2005).  The veteran died 
in service on May 5, 1969.  The appellant was eligible for 
educational benefits for the ten-year period following the 
veteran's death.  See 38 U.S.C.A. § 3512(b)(1) (2005).  The 
appellant filed her claim for Chapter 35 education benefits 
in March 2004.  As the appellant's claim was received decades 
past her eligibility for education benefits, her claim is 
denied.

The appellant argues that her claim should be allowed as she 
has ten years to use her education benefits once she has 
filed a claim.  See July 2004 substantive appeal.  The 
appellant misconstrues the law.  While it is true that, 
generally, the appellant would have the remainder of her 
eligibility period to finish her the allotted months of a 
program of assistance, see 38 C.F.R. § 20.3020 (2005), in the 
instant case the appellant's period of eligibility for 
education benefits expired in May 1979.  She has not argued 
and there is no indication from the record that an extension 
of the May 1979 delimiting date is warranted.  She did not 
file an application for an extension prior to May 1979 and 
there is no indication that she was prevented from initiating 
or completing an education program prior to May 1979 due to 
physical or mental disability.  See 38 C.F.R. § 21.3047 
(2005).

Unfortunately, the appellant's period of eligibility for 
education benefits expired prior to her filing her claim and 
she has not met the requirements for an extension of the 
period of eligibility.  In conclusion, there is no legal 
basis upon which to grant the claim and is denied on the 
basis of the absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Moreover, as the law is 
determinative, duty to notify and assist provisions are not 
applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

ORDER

Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


